EXHIBIT 12.7 Page 1 METROPOLITAN EDISON COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, 2003 2004 2005 2006 (b) 2007 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 60,953 $ 66,955 $ 45,919 $ (240,195) $ 95,463 Interest and other charges, before reduction for amounts capitalized and deferred 46,277 45,057 44,655 47,385 51,022 Provision for income taxes 44,006 38,217 30,084 77,326 68,270 Interest element of rentals charged to income (a) 437 1,401 1,597 1,616 2,160 Earnings as defined $ 151,673 $ 151,630 $ 122,255 $ (113,868) $ 216,915 FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ 42,498 $ 45,057 $ 44,655 $ 47,385 $ 51,022 Subsidiary's preferred stock dividend requirements 3,779 - Interest element of rentals charged to income (a) 437 1,401 1,597 1,616 2,160 Fixed charges as defined $ 46,714 $ 46,458 $ 46,252 $ 49,001 $ 53,182 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES 3.25 3.26 2.64 (2.32) 4.08 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. (b) The earnings as defined in 2006 would need to increase $162,869,000 for the fixed charge ratios to be 1.0. EXHIBIT 12.7 Page 2 METROPOLITAN EDISON COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) Year Ended December 31, 2003 2004 2005 2006 (b) 2007 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 60,953 $ 66,955 $ 45,919 $ (240,195) $ 95,463 Interest and other charges, before reduction for amounts capitalized and deferred 46,277 45,057 44,655 47,385 51,022 Provision for income taxes 44,006 38,217 30,084 77,326 68,270 Interest element of rentals charged to income (a) 437 1,401 1,597 1,616 2,160 Earnings as defined $ 151,673 $ 151,630 $ 122,255 $ (113,868) $ 216,915 FIXED CHARGES AS DEFINED IN REGULATION S-K PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS): Interest before reduction for amounts capitalized and deferred $ 42,498 $ 45,057 $ 44,655 $ 47,385 $ 51,022 Preferred stock dividend requirements 3,779 - Adjustments to preferred stock dividends to state on a pre-income tax basis - Interest element of rentals charged to income (a) 437 1,401 1,597 1,616 2,160 Fixed charges as defined plus preferred stock dividend requirements (pre-income tax basis) $ 46,714 $ 46,458 $ 46,252 $ 49,001 $ 53,182 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) 3.25 3.26 2.64 (2.32) 4.08 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. (b) The earnings as defined in 2006 would need to increase $162,869,000 for the fixed charge ratios to be 1.0.
